DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-5, 8, 10-15, 18, 20 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to control a gain of a received signal in a sidelink communication.
		Li et al (US 20210112505 A1) discloses that a transmitting node sends control information including transmission power level of a next sidelink signal to a receiving UE to predict the reception power of the next sidelink signal. By using the predicted reception power, the RX UE performs the AGC operation within the AGC settling period to obtain/set the amplifier gain (Fig. 3-5, Par 0053-0070, Par 0077-0089).
		Li discloses to set the initial gain based on the transmission power information received from the transmitting UE. Li does not disclose, “acquiring configuration information including resource information for indicating a bandwidth used by a second terminal to transmit a signal; identifying an initial value for an automatic gain control (AGC) operation based on the bandwidth”.
		Wu et al (US 20200389246 A1) discloses to train automatic gain control by sending PN sequence in one or more symbols before sending the sidelink data (Fig. 5).


The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473